Citation Nr: 1515332	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a compensable disability rating for hammertoe, right foot.

4.  Entitlement to a compensable disability rating for hammertoe, left foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2010, September 2010, and November 2011 rating decisions of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in September 2013.  A copy of the hearing transcript is of record and has been reviewed.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to an increased rating for a right knee disability has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Documents of record indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) ("Relevant records for the purpose of [section] 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.")  Evidence is not irrelevant merely because it predates the filing of the claim. See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009); 38 C.F.R. § 4.1 (2014) (providing, inter alia, that it is essential "in the evaluation of disability, that each disability be viewed in relation to its history").

As such, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Concerning the claims for compensable disability ratings for the Veteran's service connected hammertoes, the Board notes that the Veteran has a recent history of foot surgeries (see November 2012 VA surgical record, March 2015 VA treatment record postponing a further surgery).  The Veteran last underwent VA examination for compensation and pension purposes for his hammertoes in July 2010.  These records suggest that the service-connected bilateral hammertoe disabilities are getting progressively worse and thus have increased in severity since the Veteran's last VA compensation and pension examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his bilateral hammertoe disabilities.

Concerning the claims for service connection for a bilateral hip disorder and a left knee disorder, the Veteran has essentially claimed that these disabilities were incurred secondary to an altered gait caused by his service-connected right knee disability (see hearing transcript, p. 10).  In September 2010, a VA examiner opined that the Veteran's current left knee pain was not due to the right knee pain he experienced while he was in the service.  However, the examiner did not address the Veteran's contention that the current left knee disorder was due to a post-service altered gait caused by his service-connected right knee disability.  Later, in May 2011, a VA examiner opined that the Veteran's current bilateral hip disorder was less likely than note caused by or a result of his right knee disability, as knee problems were not listed in the research literature as a cause for hip degenerative disease.  Again, the examiner did not address the Veteran's contention that the current bilateral hip disorder was due to a post-service altered gait caused by his service-connected right knee disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, new etiology opinions must be requested-opinions that specifically consider and discuss the Veteran's contention that his left knee and bilateral hip disorders were caused secondary to an altered gait caused by his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:


1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records from the Social Security Administration, VA Medical Center Indianapolis, and Clarian North Hospital in Carmel, Indiana.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's bilateral foot disabilities.  The Veteran's claims file, including records in Virtual VA; prior VA examination reports; pertinent VA and private treatment records; and any other information deemed pertinent; should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

Concerning the Veteran's bilateral pes planus, the examiner is asked to determine which of the following paragraphs (if any) best describe the disorder:

a)  Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances;

b)  Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities;

c)  Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; or

d)  Mild; symptoms relieved by build-up shoe or arch support.

Concerning hammertoes, the examiner is asked to identify the number of hammertoes on each foot.  The examiner is also asked to identify whether claw foot (pes cavus) is present.

Concerning the bilateral bunions, the examiner is asked to determine which of the following paragraphs (if any) best describe the disorder for each bunion:

a)  Operated with resection of metatarsal head; or

b)  Severe, if equivalent to amputation of great toe.

Along with all of other necessary findings, the examiner should describe the nature and severity of the Veteran's functional loss of each foot.

3.  Then, return the claims file to the examiner who wrote the September 2010 VA etiology opinion concerning the Veteran's left knee.  After reviewing the claims file and his prior examination report, the examiner should provide an opinion with supporting rationale as to whether any current left knee disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities, to specifically include as due to an altered gait caused by his service-connected right knee disorder and/or his service-connected bilateral pes planus and hammertoes.  

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the September 2010 VA examiner is unavailable, then the Veteran should be afforded a new VA examination to obtain the aforementioned opinion.

4.  Then, return the claims file to the examiner who wrote the May 2011 VA etiology opinion concerning the Veteran's bilateral hips.  After reviewing the claims file and her prior examination report, the examiner should provide an opinion with supporting rationale as to whether any current disability of the right and/or left hip is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities, to specifically include as due to an altered gait caused by his service-connected right knee disorder and/or his service-connected bilateral pes planus and hammertoes.  

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that she is unable to provide the requested opinion(s) without resort to speculation, she must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the May 2011 VA examiner is unavailable, then the Veteran should be afforded a new VA examination to obtain the aforementioned opinion.

5.  Upon submission of the requested VA medical reports, the reports should be reviewed and any deficiencies addressed prior to recertification to the Board.  

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






